DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 10/01/2021 has been entered and made of record.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Certain rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn view of amendments. New rejections under 35 USC 112(a) and 35 USC 112(b) are added in view of amendments. 
Claims objections are withdrawn in view of amendments

Response to Arguments
Applicant's arguments filed on 10/01/2021 have been fully considered but they are not persuasive.
Examiner finds that Hill and Bulzacki teach the newly amended independent claims. See detailed analysis of the updated claims below. 
In the field of automated casino chip detection Bulzacki teaches generating a bet result determination and an indication that the bet result determination is potentially inaccurate. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0091 teaches providing both the determined chip value in a bet and a confidence score, which is an indication of how the bet result determination is potentially inaccurate. Also see ¶ 0101 and 0139)
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) and outputting whether that bet result is potentially inaccurate based on a determination that the first image includes a characteristic indicating inaccuracy. Examiner notes that there is no support for this concept in this Specification. For example, Fig. 4 shows the outline of the process performed here. ¶ 0070-73 and Fig. 4, step S33 clearly teach specifically not determining a bet result when an image is in predetermined state (unclear determination). One can see in Fig. 4 that when the image is in a predetermined state at S33 the bet result determination at S34 is bypassed. Later there is another determination of inaccuracy at S37, but this is not based on anything included in the first image, but rather it is based on the "determination correctness determining device 14" which uses RFID, for example, to check that the determination based on the image was correct.
Claims 9, 18, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims now use language ‘one or more predetermined states’. Examiner the expression "the image of the predetermined state of the chip W" is an image which may have a determination accuracy equal to or lower than a certain level (that is, there is a doubt in determination) in a case where the number and the type of the chips as a result of analyzing the image is determined.” There is no support for multiple states anywhere in the Specification. A number of examples of how this predetermined state can be achieved are provided at ¶ 0056, but these are not different predetermined states. 
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 requires, that the identification that the determined bet result is potentially inaccurate happens “independent of any other determination that the first image includes another characteristic that correspond to a detection condition of a third image.” Examiner notes that this requirement is a negative limitation for which there is no support in the specification. Additionally, Examiner notes that the training images include many images (i.e., second, third images), for each of the multiple chip types. Matching against this training data represents determining detection conditions of third images. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The ‘perform learning’ step of claim 9 requires that the second determination is a determination on second images. The last line of claim 9 has a second determination that is a determination on the first image. Additionally the second use of this term uses ‘a second determination’, which has an unclear antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.  15/877,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/877,453 discloses a recognition system of a chip in a game parlor where a game table is provided (claim 1), comprising: 
a game recording device which records a state of chips stacked on the game table as an image using a camera; and (claim 1)
a chip determination device which analyzes the image of the recorded state of the chips to determine a number and a type of the chips bet by a player, (claim 1)
wherein the chip determination device further has a function of storing a characteristic of an image of a predetermined state of the chip and of outputting and displaying the fact of an unclear determination as a determination result when it is determined that the image obtained from the game recording device is the image of the predetermined state at the time of determining. (claims 1 and 4)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-36 of copending Application No.  16/480,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:

a game recording device which records a state of chips stacked on the game table as an image using a camera; and (claim 18)
a chip determination device which analyzes the image of the recorded state of the chips to determine a number and a type of the chips bet by a player, (claim 18)
wherein the chip determination device further has a function of storing a characteristic of an image of a predetermined state of the chip and of outputting and displaying the fact of an unclear determination as a determination result when it is determined that the image obtained from the game recording device is the image of the predetermined state at the time of determining. (claims 18 and 20)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) and Bulzacki (US PGPub 2017/0161987)
Regarding claim 1, Hill discloses the recognition system for a chip associated with a game table, the recognition system (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number), comprising:
a first imaging device arranged and configured to capture a first image of a state of a stack of chips on the game table; (¶ 0047 teaches imaging stacks of chips on a casino table.)
at least one processor configured to: (Fig. 1A and ¶ 0036)
receive the first image to generate a bet result determination associated with a number or a type of chips of the stack of chips, (¶ 0109 teaches using a neural network to classify the image of the chips in a stack of chips to determine the chip kind. ¶ 0069 teaches tabulating the number of classified chips.)
generate the bet result determination based on the first image (As above, see ¶ 0109.)
determine, whether the first image includes a characteristic; (Hill teaches identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 teaches determining that the chip is an unknown chip (i.e., has a characteristic that corresponds to an inaccurate detection) by comparing to stored authorized chip signatures within a 
output an indication that the bet result determination was unsuccessful based on a determination that the first image includes the characteristic. (See Hill’s teaching at ¶ 0116 above.)
In the field of automated casino chip detection Bulzacki teaches generating a bet result determination and an indication that the bet result determination is potentially inaccurate. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0091 teaches providing both the determined chip value in a bet and a confidence score, which is an indication of how the bet result determination is potentially inaccurate. Also see ¶ 0101 and 0139)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection. Hill teaches both generating a bet result determination and an indication that the determination was not accurate enough to be output as a bet result. Hill also teaches determining the accuracy probability of the result at ¶ 0109. Bulzacki teaches generating a bet result 
Regarding claim 2, the above combination discloses the recognition system according to claim 1, wherein: 
the at least one processor is further configured to 
execute software corresponding to an artificial intelligence algorithm, wherein the software is configured to use training data that includes one or more second images each image of the one or more second images including one or more characteristics associated with one or more bet result determinations based on the one or more second images (Hill ¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” Hill ¶ 0130 teaches that the training happens on the basis of an error in determination of the chip.)
for each image of the one or more second images, determine an accuracy of the one or more bet result determinations based on analysis of each image of the one or more second images. (As above in the rejection of claim 1, Hill teaches identifying the probability that a chip is a recognized chip at Hill ¶ 0109. ¶ 0116 teaches determining 
Regarding claim 3, the above combination discloses the recognition system according to claim 1, including the at least one processor (See rejection of claim 1) 
In the field of automated casino chip detection Bulzacki teaches based on an inference that the bet result determination is potentially inaccurate determine that a cause of an inaccuracy of the bet result determination is a first state in which chips of the stack of chips stacked on the game table overlap each other, a second state in which a part of or an entire single chip is hidden by at least one other chip, or a third state corresponding to a halation of the first image. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0012 teaches determining the presence of obstacles, that is determining that an unclear determination is a state of obstruction and ¶ 0061 teaches that this obstruction is caused by the stacks of chips blocking one another, “chips may not be uniformly stacked, chips may be obscuring one another”)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection system (which explicitly teaches detecting chips obstructing other). The combination constitutes the repeatable and predictable result of simply applying Bulzacki’s chip obstruction detection to Hill’s casino chip detection system. This cannot be considered a non-obvious improvement over the prior art. Bulzacki does not expressly disclose that said obstruction determination is stored. However, examiner notes that both the concept and advantage of storing data that is already detected by a computer would have been 
Regarding claim 4, the above combination discloses the recognition system of the recognition system according to claim 1, wherein the at least one processor is further configured to assign to the first image, an index value, a timestamp or a tag associated with the state of the stack of chips, and analyze, based the index value, the time stamp, or the tag, a record of a game played via the game table (Hill, ¶ 0040 teaches tracking the game with images of stacked chips and tagging them for subsequent analysis, see steps 206-212.)
Regarding claim 5, the above combination discloses the recognition system according to claim 2, wherein the at least one processor is further configured to execute the software corresponding to the artificial intelligence algorithm to perform learning using the one or more second images as training data. (Hill ¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set,” i.e., this training happens on the basis of both correct and incorrect determinations.)
Regarding claim 6, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to, based 
Regarding claim 7, the above combination discloses the recognition system of the recognition system according to claim 1, wherein the at least one processor is further configured to determine that the first image from first imaging device includes the characteristic based on a failure to recognize, in a vertical direction, one or more chips included in the stack of chips. (Hill ¶ 0114 teaches this situation where in a seven chip vertical stack two chips are unrecognized. See rejection of claim 1 regarding output and display.)
Regarding claim 9, the above combination discloses the recognition system (see rejection of claim 1), comprising:
an imaging device, arranged and configured to capture a first image of a state of targets; and (see rejection of claim 1)
at least one processor configured to: (see rejection of claim 1)

perform learning using one or more second determination results of one or more second images as training data to generate a characteristic that corresponds to a detection condition associated with one or more predetermined states of one or more targets, wherein the detection condition indicates that a determination result is likely to be inaccurate; (see rejection of claim 1 and especially see Bulzacki ¶ 0141, 0144, and 0170 which teach generating and outputting confidence scores which are detection conditions that indicate that a determination result is likely to be inaccurate.)
generate an indication that the first determination result of the numbers or the types of the targets is potentially inaccurate based on a second determination that the first image includes the characteristic. (See rejection of claim 1, in particular, Hill’s teaching of identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 teaches determining that the chip is an unknown chip (i.e., has the characteristic) if the match to authorized chip signatures is below a specified tolerance.) 
Regarding claim 10, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to: obtain the characteristic that corresponds to a detection condition of one or more second images, wherein the one or more second images are associated with one or more predetermined states of the chips. (See rejection of claim 1. The second image/training image is taught Hill ¶ 0123 is used to train the system with chips of a predetermined state, “for each training stack imaged, the correct denomination of each chip in the stack 
Regarding claim 11, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to: determine the characteristic based on one or more second images; and store the characteristic at a memory. (See rejection of claim 1. See training process at ¶ 0123-0129. Hill ¶ 0116 teaches determining that the chip is an unknown chip (i.e., a predetermined state) by comparing to stored authorized chip signatures within a stored specified tolerance and if more than one match is made it is unable to determine the value of the chip and a notification is sent. Also see claim 18.)
Regarding claim 12, the above combination discloses the recognition system according to claim 1, wherein: the characteristic comprises pattern data, the pattern data representing a pattern associated with a detection condition; and the at least one processor is further configured to recognize, based on the pattern data, the pattern in the first image to determine that the first image includes the characteristic. (Hill ¶ 0116 teaches determining that the chip is an unknown chip (i.e., has the characteristic) by comparing to stored authorized chip signatures (pattern data) within a stored specified tolerance and if more than one match is made it is unable to determine the value of the chip and a notification is sent. That is, a chip is determined to be an unknown chip when it meets the following characteristic: being within a stored specified tolerance of more than one chip signature. This characteristic itself also represents pattern data. Also see combination with Bulzacki) 
claim 13, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to analyze the first image to determine whether the first image includes the characteristic. (See rejection of claim 1)
Regarding claim 14, the above combination discloses the recognition system according to claim 1, wherein: the bet result determination indicates the number and the type of the chips that are bet by a player of a game played via the game table; and (See rejection of claim 1)
the characteristic is associated with an accuracy rate that is less than or equal to a threshold rate. (As above in the rejection of claim 1, Hill teaches identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 teaches determining that the chip is an unknown chip by comparing to authorized chip signatures within a specified threshold tolerance.)
Regarding claim 15, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to identify that the bet result determination is potentially inaccurate in response to determination that the first image includes the characteristic. (See rejection of claim 1)
Regarding claim 16, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is configured to identify that the bet result determination is potentially inaccurate in response to the determination that the first image includes the characteristic and independent of any other determination that the first image includes another characteristic that correspond to a detection condition of a third image. (Hill ¶ 0116 teaches determining that the chip is an unknown 
Regarding claim 17, the above combination discloses the recognition system according to claim 1, wherein the at least one processor is further configured to output the indication to a display device or an audio device, and wherein the indication indicates that the bet result determination of the number of the chips of the stack of chips, the type of the chips of the stack of chips, or a combination thereof, is incorrect. (See rejection of claim 1)
Regarding claim 18, the above combination discloses the recognition system according to claim 9, wherein the at least one processor is further configured to: store the characteristic at a memory; retrieve the characteristic from the memory; and determine whether the first image includes the characteristic. (See training process at ¶ 0123-0129 which determines the characteristic through training and stores it. Hill ¶ 0116 teaches determining that the chip is an unknown chip (i.e., a predetermined state) by comparing to stored authorized chip signatures within a stored specified tolerance and if more than one match is made it is unable to determine the value of the chip and a notification is sent. ¶ 0039 teaches storing in memory and ¶ 0055 also teaches, “match signatures of the candidate chips to those stored in memory and then validate a match, if possible.”)
claim 19, the above combination discloses the recognition system according to claim 9, wherein the targets comprise gaming chips associated with a game played via a gaming table. (See rejection of claim 1.)
Regarding claim 20, the above combination discloses the recognition system according to claim 9, wherein the at least one processor is configured to execute the software corresponding to the artificial intelligence algorithm to analyze the first image further comprises the at least one processor configured to execute the software corresponding to the artificial intelligence algorithm to analyze a third image of the targets to generate a second determination result of the numbers and types of the targets. (Bulzacki teaches taking multiple images of the chip targets from multiple angles, see Figs. 5-7 and ¶ 0146.)
Regarding claim 21, the above combination discloses the recognition system according to claim 1, wherein: the characteristic indicates that software corresponding to an artificial intelligence algorithm, executed by the at least one processor, is likely to generate an erroneous bet result determination, and (See rejection of claim 1 and especially see Bulzacki ¶ 0141, 0144, and 0170 which teach generating and outputting confidence scores which are detection conditions that indicate that a determination result is likely to be inaccurate.)
a determination of whether the first image includes the characteristic is based on analysis of one or more second images that include the characteristic. (See rejection of claim 1. The second image/training image is taught Hill ¶ 0123 is used to train the system with chips of that include a characteristic, “for each training stack imaged, the correct denomination of each chip in the stack is supplied to the training software 
Regarding claim 22, the above combination discloses the recognition system according to claim 1, wherein: the number or the type of the chips of the stack of chips correspond to a bet of a game; (see rejection of claim 1) 
the bet result determination indicates the number and the type of chips included in the stack of chips; (see rejection of claim 1)
and the at least one processor is further configured to output the bet result determination. (see rejection of claim 1)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Bulzacki (US PGPub 2017/0161987) and Livingston (US PGPub 2003/0062491).
Regarding claim 8, the above combination discloses the recognition system according to claim 1, including the at least one processor further configured to determine a number by analyzing the image. (See rejection of claim 1.)
In the field of automated stack counting Livingston teaches performing a comparison based on a first number of the stacked objects included in the stack of chips determined from a height of the stack of chips and a second number of the objects included in the stack of chips that is determined based on analysis of the first image, and based on a result of the comparison that indicates that the first number and the second number are different, determine that the first image includes the characteristic (¶ 0012 and 0044 teach comparing the height of a stack of discs with a separately counted 
It would have been obvious to one of ordinary skill in the art to have combined Hill’s casino chip counting system with Livingston’s disc counting system (which explicitly teaches comparing two methods of stacked object counting). The combination constitutes the repeatable and predictable result of simply applying Livingston’s teaching for redundant stacked object counting here. This cannot be considered a non-obvious improvement over the prior art. One of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661